DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Claims 1-22 are presented for examination. Applicant filed a response to a non-final Office action on 07/12/2022 amending claims 1, 11, and 12. In light of Applicant’s amendments, Examiner has withdrawn the previous § 112 rejection of claim 11, the previous § 101 rejection of claims 1-22, and the previous § 102 rejection of claims 1-22. Examiner has, however, established new objections for claims 1-4, 7, 12-15, and 18; a new § 112 rejection for claims 1-22; a new § 101 rejection for claims 1-22; and a new § 103 rejection for claims 1-22 in the instant Office action. Since the new objections, § 112 rejection, § 101 rejection, and § 103 rejection were necessitated by Applicant’s amendment of the independent claims 1 and 12, the instant rejection of claims 1-22 is FINAL rejection of the claims. 
   
Response to Arguments


§ 101 Rejection: Applicant argues in page 14 of the Applicant’s Remarks: 
The ability to overcome the disadvantage of wasting computer resources by configuring a content processing device to configure a computing device to automatically and proactively provide digital resources with desired customized digital content based on a user's current determined interest from online transactions as well as projected or forecasted interests on a graphical user interface is an improvement in computer technology and, therefore, satisfies Step 2A, Prong 2 and is eligible under 35 USC 101.

Examiner respectfully disagrees. Instant claims 1-22 have no limitations that are describing anything else but abstract idea or fall under additional elements. Instant claim limitations are recited in high level lacking details and specifics such that render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations). Therefore, claims 1-22 are not patent eligible under § 101.    

Prior Art Rejection: Examiner has carefully considered Applicant’s arguments directed to the previous § 102 rejection, but they are moot in view of new § 103 rejection necessitated by Applicant amendment of the independent claims 1 and 12.

Claim Objections





Claims 1 and 12 are objected to because of the following informality in recitation: “determine, in real-time, one or more digital computing resources related to the user's interest; and, proactively present on the user interface, in real-time, a customized interactive interface comprising: the digital computing resources.” This recitation should read: “determine, in real-time, one or more digital computing resources related to the user's interest; and, proactively present on the user interface, in real-time, a customized interactive interface comprising: the one or more digital computing resources.”

Claims 2, 7, 13-15, and 18 are objected to because of the following recitation (for instance, in claim 2): “The device of claim 1 wherein the online actions further comprise.” There should be a comma between the words “claim 1” and “wherein” in claim 2 and the recitation should be: “The device of claim 1, wherein the online actions further comprise.” The same issue is present in claims 7, 13-15, and 18. 

Claims 3-4 and 14-15 are objected to because of the following recitation (for instance, in claim 3): “receive a first interaction selecting on the user interface one of the resources for further detailed display; and, update the user’s interest.” There should be no comma between “and” and “update” in claim 3 and the recitation should be: “receive a first interaction selecting on the user interface one of the resources for further detailed display; and[[,]] update the user’s interest.” The same issue is present in claims 4 and 14-15.
 
Claim Rejections - 35 USC § 112










The following is a quotation of 35 U.S.C. § 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-22 are rejected under § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. 

Claims 1 and 12 recite limitations “the user’s interactions” and “the user’s computing device” in “monitor online actions resulting from the user's interactions with a user interface of a data management application, selected from at least one of a native application, a browser-based application, or a hybrid application, on the user's computing device for the account.” There is an insufficient antecedent basis for these limitations in independent claims 1 and 12. Dependent claims 2-11 and 13-22 are rejected based on their dependency on independent claims 1 and 12.

Claims 3-4, 7-11, 14-15, and 18-22 recite a limitation “the resources.” There is an insufficient antecedent basis for this limitations in these claims. It appears that this recitations should have words “digital computing” between the words “the” and “resources” as in: “the digital computing resources.” 

Claim Rejections - 35 USC § 101










35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  














The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1-11 is a system and, thus, one of the statutory categories of invention. Further, the claimed invention of claims 12-22 is a series of steps, which is method (i.e., a process), and also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-22 are statutory under § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1-22, however, recite an abstract idea of providing predictive information. The creation of providing predictive information, as recited in the independent claims 1 and 12 belongs to certain methods of organizing human activity (i.e., commercial interactions) that are found by the courts to be abstract ideas. The limitations in independent claims 1 and 12, which set forth or describe the recited abstract idea, are recited by the following steps: “monitor a history on an account associated with a user of an institution, the history comprises: data defining operations performed on the account over a period of time and metadata characterizing each product held on the account over the period of time” (claims 1 and 12), “monitor online actions resulting from the user's interactions with a user interface of a data management application, selected from at least one of a native application, a browser-based application, or a hybrid application, on the user's computing device for the account” (claims 1 and 12), “predict, based on the history and the online actions, a user's interest for subsequent information for the user interface on the computing device” (claims 1 and 12), “in response to said prediction, determine, in real-time, one or more digital computing resources related to the user's interest” (claims 1 and 12), and “in response to said prediction, proactively present on the user interface, in real-time, a customized interactive interface comprising: the digital computing resources along with dynamically displayed account information for performing one or more account operations on the user interface in communications between the computing device and an account server across the communication  network, the customized interface displayed in a consolidated view for subsequent interaction” (claims 1 and 12). 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 1 and 12 recite additional limitations: “a content processing device communicating with a computing device across a communication network, the content processing device having a processor coupled to a memory, and the memory storing instructions” (claim 1) and “a user interface of a data management application of a computing device” (claim 12). These additional elements are recited at a high level of generality (e.g., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. These additional limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. The additional limitations of independent claims 1 and 12 here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 1 and 12 are non-statutory under § 101 in view of step 2A of the test. 	















Step 2B of the Test: The additional elements of independent claims 1 and 12 (see above under Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[0048] Content processing device 104 comprises one or more processors 202, one or more input devices 204, one or more communication units 206 and one or more output devices 208. Content processing device 104 also includes one or more storage devices 210 storing one or more modules such as historical monitoring module 212, behaviour monitoring module 214, prediction engine 216 and content10 delivery module 218. Communication channels 220 may couple each of the components including processor(s) 202, input device(s) 204, communication unit(s) 206, output device(s) 208, storage device(s) 210, historical monitoring module 212, behaviour monitoring module 214, prediction engine 216 and content delivery module 
218 for inter-component communications, whether communicatively, physically15 and/or operatively. In some examples, communication channels 220 may include a system bus, a network connection, an inter-process communication data structure, or any other method for communicating data.
 
[0049] One or more processors 202 may implement functionality and/or execute instructions within content processing device 104. For example, processors 202 may20 be configured to receive instructions and/or data from storage devices 210 to execute the functionality of the modules shown in Fig. 2, among others (e.g. operating system, applications, etc.). Content processing device 104 may store data/information to storage devices 210. Some of the functionality is described further herein below.
 
25[0050] One or more communication units 206 may communicate with external devices (e.g. data transfer processing device 104) via one or more networks (e.g. communication network 106) by transmitting and/or receiving network signals on the12 one or more networks. The communication units 206 may include various antennae and/or network interface cards, etc. for wireless and/or wired communications. 

[0052] The one or more storage devices 210 may store instructions and/or data for processing during operation of content processing device 104. The one or more storage devices 210 may take different forms and/or configurations, for example, as short-term memory or long-term memory. Storage devices 210 may be configured 10for short-term storage of information as volatile memory, which does not retain stored contents when power is removed. Volatile memory examples include random access memory (RAM), dynamic random access memory (DRAM), static random access15 memory (SRAM), etc. Storage devices 210, in some examples, also include one or more computer-readable storage media, for example, to store larger amounts of information than volatile memory and/or to store such information for long term, retaining information when power is removed. Non-volatile memory examples include magnetic hard discs, optical discs, floppy discs, flash memories, or forms of20 electrically programmable memory (EPROM) or electrically erasable and programmable (EEPROM) memory. 

This is a description of general-purpose computer. Further, the element of presenting information amounts to no more than mere instructions to apply the exception using generic computer component. For the same reason this elements is not sufficient to provide an inventive concept. The additional element of presenting information was considered insignificant extra-solution activity in Step 2A, Prong 2. Re-evaluating here in Step 2B, it is also determined to be well-understood, routine, and conventional activity in the field. Therefore, the additional elements of independent claims 1 and 12 are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 1 and 12 are non-statutory under § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 2-11 depend on independent claim 1; and dependent claims 13-22 depend on independent claim 12. The elements in dependent claims 2-11 and 13-22, which set forth or describe the abstract idea, are: “the online actions further comprise one or more queries for additional information made on the user interface relating to the account” (claims 2 and 13 – further narrowing the abstract idea), “receiving a first interaction selecting on the user interface one of the resources for further detailed display; and, updating the user's interest further based upon the first interaction to determine and present on the user interface the resources based on the updated user's interest” (claims 3 and 14 – further narrowing the abstract idea),  “presenting in a consolidated view on a screen of the user interface a summarized view of icons comprising: the account information defining the history associated with a first selectable icon for further detailed view and manipulation of the account information in a second screen on the user interface; and, the resources associated with a second selectable icon for further detailed view and manipulation in a third screen on the user interface” (claims 4 and 15 – further narrowing the abstract idea), “the resources presented are web page links to external websites providing account services related to the user's interest and determined as trusted by the institution” (claims 5 and 16 – further narrowing the abstract idea), “the resources are software application tools presented on the user interface for predicting health of the account in view of a corresponding goal for the data and at least based on the history and the online actions” (claims 6 and 17 – further narrowing the abstract idea), “the resources are presented as an interactive set of selectable display tiles on a screen of the user interface organized by content category of the resources” (claims 7 and 18 – further narrowing the abstract idea), “the history is further analyzed to determine data transfer patterns in the account characterizing behaviour of data transfer operations on the account including product categories involved in the data transfer operations, associated frequency and timeline; and further wherein the resources are additionally updated based upon the data transfer patterns in the history” (claims 8 and 19 – further narrowing the abstract idea), “proactively presenting the resources further comprises displaying the resources as an alert on a screen of the user interface in response to navigating and interacting with the user interface” (claims 9 and 20 – further narrowing the abstract idea), “receiving profile attributes for the user and other users of the institution; determining a set of the other users of the institution having similar demographic data based on the profile attributes; tracking an online behaviour pattern of the set of the other users of the institution in interacting with respective user interfaces for customization of information provided thereon; and wherein the user's interest in subsequent information is further updated based on the online behaviour pattern of the set of the other users and used for determining and presenting the resources based on the update” (claims 10 and 21 – “receiving” step is insignificant extra solution activity (i.e., data gathering), other steps are further narrowing the abstract idea), “tracking a current geographic location of the computing device when interacting with the data management application, and further determining the user's interest based on the current geographic location to further customize the resources displayed only to those relevant to the current geographic location” (claims 11 and 22 – further narrowing the abstract idea). 
Conclusion of Dependent Claims Analysis: Dependent claims 2-11 and 13-22 do not correct the deficiencies of independent claims 1 and 12 and are rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-22 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Claim Rejections - 35 USC § 103



















The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 8-14, and 19-22, are rejected under 35 U.S.C. § 103 as being unpatentable over Jones-McFadden (US 2018/0101900 A1) in view of Duncan (CN 105229611 A).

As to claims 1 and 12, Jones-McFadden shows a content processing device having a processor coupled to a memory, the memory storing instructions (Jones-McFadden: page 3, ¶¶ 27-28), which when executed by the processor configure the content processing device to: monitor, via the computing device, a history on an account associated with a user of an institution, wherein the history comprises: data defining operations performed on the account over a period of time and metadata characterizing each product held on the account over the period of time (Jones-McFadden: page 4, ¶ 33; and pages 4-5, ¶ 38); a data management application, selected from at least one of a native application, a browser-based application, or a hybrid application, on the user’s computing device for the account (Jones-McFadden: page 4, ¶ 30, ¶ 32, and ¶ 34); predict, based on the history and the online actions, a user's interest for subsequent information for the user interface on the computing device (Jones-McFadden: page 7, ¶¶ 50-51); in response to said prediction: determine, in real-time, one or more digital computing resources related to the user's interest (Jones-McFadden: page 7, ¶¶ 52-53); and proactively present on the user interface, in real-time, a customized interactive interface comprising: the digital computing resources along with dynamically displayed account information for performing one or more account operations on the user interface in communications between the computing device and an account server across the communication  network, the customized interface displayed in a consolidated view for subsequent interaction (Jones-McFadden: page 3, ¶ 24; and page 7, ¶¶ 53-56).
Jones-McFadden does not show monitoring online actions resulting from the user’s interactions with a user interface of a data management application. Duncan shows monitoring online actions resulting from the user’s interactions with a user interface of a data management application (Duncan: page 2 – see under “Summary”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and the system of Jones-McFadden by monitoring online actions resulting from the user’s interactions with a user interface of a data management application of Duncan in order to prevent synchronous interruption (Duncan: page 2 – see under “Background”).

As to claims 2 and 13, Jones-McFadden in view of Duncan shows all the elements of claims 1 and 12. Jones-McFadden also shows that the online actions further comprise one or more queries for additional information made on the user interface relating to the account (Jones-McFadden: pages 4-5, ¶ 38; and page 6, ¶ 46). 

As to claims 3 and 14, Jones-McFadden in view of Duncan shows all the elements of claims 2 and 13. Jones-McFadden also shows receiving a first interaction selecting on the user interface one of the resources for further detailed display (Jones-McFadden: page 7, ¶ 55); and updating the user's interest further based upon the first interaction to determine and present on the user interface the resources based on the updated user's interest (Jones-McFadden: page 7, ¶ 56).

As to claims 8 and 19, Jones-McFadden in view of Duncan shows all the elements of claims 1 and 12. Jones-McFadden also shows that further analyze the history to determine data transfer patterns in the account characterizing behaviour of data transfer operations on the account including product categories involved in the data transfer operations, associated frequency and timeline (Jones-McFadden: pages 4-5, ¶ 38); and further wherein the resources are additionally updated based upon the data transfer patterns in the history (Jones-McFadden: pages 5-6, ¶ 44).  

As to claims 9 and 20, Jones-McFadden in view of Duncan shows all the elements of claims 1 and 12. Jones-McFadden also shows proactively presenting the resources further comprises displaying the resources as an alert on a screen of the user interface in response to navigating and interacting with the user interface (Jones-McFadden: page 7, ¶¶ 53-54).

As to claims 10 and 21, Jones-McFadden in view of Duncan shows all the elements of claims 1 and 12. receive profile attributes for the user and other users of the institution (Jones-McFadden: pages 4-5, ¶¶ 38-39); determine a set of the other users of the institution having similar demographic data based on the profile attributes (Jones-McFadden: page 5, ¶ 40); track an online behaviour pattern of the set of the other users of the institution in interacting with respective user interfaces for customization of information provided thereon (Jones-McFadden: page 5, ¶ 41); and wherein the user's interest in subsequent information is further updated based on the online behaviour pattern of the set of the other users and used for determining and presenting the resources based on the update (Jones-McFadden: page 5, ¶ 42; and page 6, ¶ 45).  

As to claims 11 and 22, Jones-McFadden in view of Duncan shows all the elements of claims 1 and 12. Jones-McFadden also shows tracking a current geographic location of the computer device when interacting with the data management application (Jones-McFadden: page 4, ¶ 36); and further determining the user's interest based on the current geographic location to further customize the resources displayed only to those relevant to the current geographic location (Jones-McFadden: page 5, ¶¶ 39-41; and page 7, ¶ 50). 

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.






Claims 4-7 and 15-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Jones-McFadden in view of Duncan, and further in view of Alter (US 2016/0104245 A1).

As to claims 4 and 15, Jones-McFadden in view of Duncan shows all the elements of claims 2 and 13. Jones-McFadden in view of Duncan does not show presenting in a consolidated view on a screen of the user interface a summarized view of icons comprising: the account information defining the history associated with a first selectable icon for further detailed view and manipulation of the account information in a second screen on the user interface; and the resources associated with a second selectable icon for further detailed view and manipulation in a third screen on the user interface. Alter shows presenting in a consolidated view on a screen of the user interface a summarized view of icons comprising: the account information defining the history associated with a first selectable icon for further detailed view and manipulation of the account information in a second screen on the user interface (Alter: page 3, ¶¶ 34-43); and the resources associated with a second selectable icon for further detailed view and manipulation in a third screen on the user interface (Alter: page 3, ¶¶ 34-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and the system of Jones-McFadden in view of Duncan by presenting in a consolidated view on a screen of the user interface a summarized view of icons comprising: the account information defining the history associated with a first selectable icon for further detailed view and manipulation of the account information in a second screen on the user interface; and the resources associated with a second selectable icon for further detailed view and manipulation in a third screen on the user interface of Alter in order to aid financial planning (Alter: page 1, ¶ 4).

As to claims 5 and 16, Jones-McFadden in view of Duncan, and further in view of Alter, shows all the elements of claims 4 and 15. Jones-McFadden also shows that the resources presented are web page links to external websites providing account services related to the user's interest and determined as trusted by the institution (Jones-McFadden: page 7, ¶ 55).
  
As to claims 6 and 17, Jones-McFadden in view of Duncan, and further in view of Alter, shows all the elements of claims 4 and 15. Jones-McFadden also shows that the resources are software application tools presented on the user interface for predicting health of the account in view of a corresponding goal for the data and at least based on the history and the online actions (Jones-McFadden: pages 8-9, ¶ 65).  

As to claims 7 and 18, Jones-McFadden in view of Duncan show all the elements of claims 1 and 12. Jones-McFadden in view of Duncan does not show that  the resources are presented as an interactive set of selectable display tiles on a screen of the user interface organized by content category of the resources. Alter shows that the resources are presented as an interactive set of selectable display tiles on a screen of the user interface organized by content category of the resources (Alter: page 3, ¶ 44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and the system of Jones-McFadden in view of Duncan by the resources being presented as an interactive set of selectable display tiles on a screen of the user interface organized by content category of the resources of Alter in order to aid financial planning (Alter: page 1, ¶ 4).

Conclusion






















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Omer Tene and Jules Polonetsky, Big Data for All: Privacy and User Control in the Age of Analytics. Nw. J. Tech. & Intell. Prop. Vol. 11, Iss.5, Pages 239-273 (2013).























Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

























Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691